DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/18/2021 are acknowledged and have been fully considered.  Claims 1-3 are now pending.  No claims are canceled; claim 1 is amended; no claims are withdrawn; claims 2 and 3 are new.
Claims 1-3 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an effective T. granarium larvae luring amount of adult-produced pheromone from T. granarium”.  The instant specification does not teach what “an effective T. granarium larvae luring amount of adult-produced pheromone from T. granarium” is.  Specifically, neither the general disclosure nor the examples provide any suggestion of amounts and/or concentrations which would meet the limitation recited by the instant claim.  Thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  
Claims 2 and 3 are rejected for depending on an indefinite base claim.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that the specification does not have to teach an effective amount, the only requirement is that one skilled in the art could determine specific values for the amount based on the disclosure.  Applicant argues that based on the published experimental use that demonstrated successful trapping of nine species of the genus, the Applicant submits that one skilled in the art could determine specific values for the amount based on the disclosure.  However, the claim is drawn to “an T. granarium larvae luring amount of adult-produced pheromone from T. granarium”.  From the instant specification, Olson is drawn to capturing nine species of Trogoderma with a specific ratio (Z)-14 methyl-8-hexadecenal and (E)-14-methyl-8-hexadecenal, which does not lead to any determination of a specific value which reads on an effective T. granarium larvae luring amount of adult-produced pheromone from T. granarium. Both the prior art referenced in the disclosure and the disclosure itself are silent as to any teaching or suggestion as to what constitutes effective T. granarium larvae luring amount of adult-produced pheromone from T. granarium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Levinson et al. (US 4,227,333).
Regarding claim 1, Levinson et al. discloses a contact and odor responsive device for trapping khapra beetles (i.e. T. granarium) and their larvae in which fibrous paper or fabric strips are constructed to provide contact allowing forms containing pheromone attraction means (see abstract).  Levinson et al. discloses that the traps are provided with the pheromone secreted by azygous khapra beetle females, (Z)-14-methyl-8-hexadecenal and (E)-14-methyl-8-hexadecenal (see column 2, line 67 to column 3, line 5). Levinson et al. discloses that the beetle larvae are also attracted (i.e. luring T. granarium larvae to a trap, see column 3, lines 27-28). Levinson et al. discloses that the traps are placed on the location to be checked, (i.e. monitoring for a T. granarium infestation, see column 2, lines 39-40) and then checking the trap for T. granarium larvae (see Example 1 and Table 1).
Regarding claim 3, Levinson et al. does not disclose a carrier (see Figure 2B).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athanassiou et al. (“Biology and Control of the Khapra Beetle, Trogoderma granarium, a Major Quarantine Threat to Global Food Security”).
Regarding claims 1 and 2, Athanassiou et al. discloses detection and continuous monitoring of spaces potentially infested by the khapra beetle is critical for controlling this quarantine pest as it is for the integrated pest management (see page 138). Athanassiou et al. discloses pheromones for T. granarium were identified as a mixture with 92% of the Z and 8% of the E isomer of 14-mehtyl-8-hexadecenal, and that the synthetic Trogoderma pheromone is used in commercial lures for traps (see page 138).  T. granarium larvae luring amount of adult-produced pheromone from T. granarium, see page 138). Athanassiou et al. discloses floor- and wall-mounted traps are baited with both the synthetic pheromone and a small amount of a wheat germ oil-based food attractant (i.e. a carrier) that can enhance responses to the pheromone and serve as a food attractant for dermestid larvae (i.e. luring T. granarium larvae to a trap, see page 138).  Athanassiou et al. discloses floor traps are square or circular and capture insects responding to the semiochemicals that crawl up the surface of the trap and then fall into a receptacle partially filled with the food oil while wall traps are mounted vertically on a wall, usually close to the ground, and take advantage of the negative geotaxis of responding beetles to climb up and into the folded paper structure of the trap and then into an oil-filled receptacle (i.e. with a carrier, see page 138).  Athanassiou et al. discloses the attraction of walking adults and larvae can be examined to determine whether T. granarium was captured (i.e. checking the trap for T. granarium larvae, see page 138).

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Applicant argues Levinson et al. disclosed the use of the pheromone secreted by azygous females, but does not teach that such traps lure T. granarium larvae. However, 
Additionally, it is unclear how Applicant can argue that the use of the pheromone secreted by azygous khapra beetle females, (Z)-14-methyl-8-hexadecenal and (E)-14-methyl-8-hexadecenal fails to lure larvae in Levinson et al., while claiming a method using adult-produced pheromone from T. granarium to lure larvae.  How can Applicant argue inoperability of the prior art while arguing that their own art is enabled when the prior art is using the same substance as claimed?  Further, by Applicants own admission, there is the published experimental use that demonstrated successful trapping of nine species of the genus with (Z)-14 methyl-8-hexadecenal and (E)-14-methyl-8-hexadecenal, which are the same compounds that Levinson et al. discloses are found in the pheromone secreted by azygous khapra beetle females.
Applicant argues that Athanassiou et al. discloses the attraction of males of T. granarium” and closely related species.  However, Athanassiou et al. discloses the attraction of walking adults and larvae can be examined to determine whether T. granarium was captured (i.e. checking the trap for T. granarium larvae, see page 138).  Further, the transitional phrase of the instant claims is “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Applicant argues that it is the wheat germ oil-based food attractant that can enhance responses to the pheromone and serve as a food attractant for dermestid Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Further, the addition of the food oil broadly reads on a “carrier”.  
Applicant argues that the claim is directed to adult-produced pheromone from T. granarium while Athanassiou et al. is teaching the synthetic pheromone.  However, Athanassiou et al. discloses traps for walking insects placed on floors or walls can be baited with the Trogoderma pheromone.
Applicant argues that present disclosure provides “[u]p to this point, there have never been any reports of attraction by T. granarium larvae to the adult-produced pheromones from conspecifics.” Applicant argues that in view of this, if one were seeking to monitor for a T. granarium infestation and was seeking a way to preferentially lure the T. granarium larvae, one would not have an expectation of success using adult-produced pheromone from T. granarium.  However, Levinson et al. discloses a contact and odor responsive device for trapping khapra beetles (i.e. T. granarium) and their larvae (see abstract) with the pheromone secreted by azygous khapra beetle females, (Z)-14-methyl-8-hexadecenal and (E)-14-methyl-8-hexadecenal (see column 2, line 67 to column 3, line 5).   Athanassiou et al. discloses traps for walking insects placed on floors or walls can be baited with the Trogoderma pheromone and discloses the T. granarium was captured (i.e. checking the trap for T. granarium larvae, see page 138)

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Melissa L Fisher/           Primary Examiner, Art Unit 1611